PROMISSORY NOTE







USD 16,750

February 26, 2009




         FOR VALUE RECEIVED, UOMO Media, Inc. (“Borrower”), a corporation
organized under the laws of Nevada, promises to pay to Jueane Thiessen
(“Lender”) of Toronto, Ontario, Canada, at the Lender’s address at the time of
repayment, the principal sum of Sixteen Thousand, Seven Hundred Fifty Dollars
(USD $16,750) in the lawful currency of the United States, upon the terms and
conditions specified below.




         1.     TERM AND AMORTIZATION. The principal balance of this Note shall
be due and payable on demand by the Lender.




         2.     RATE OF INTEREST. No interest shall accrue on this Note.




         3.     PREPAYMENT. Prepayment of principal and interest may be made at
any time, without penalty.




         4.     NOTE DUE AND PAYABLE. The entire unpaid principal sum under this
Note shall become immediately due and payable upon the insolvency of the
Borrower, the commission of an act of bankruptcy by the Borrower, the execution
by the Borrower of a general assignment for the benefit of creditors, or the
filing by or against the Borrower of a petition in bankruptcy or a petition for
relief under the provisions of any bankruptcy, insolvency, company creditors’
arrangement, similar statute, or any other statute applicable to the relief of
debtors, of the United States, Canada, or any other jurisdiction, and the
continuation of such petition without dismissal for a period of 90 days or more.




         5.     WAIVER. No previous waiver and no failure or delay by the Lender
or the Borrower in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of condition under this
Note or the obligations secured thereby. A waiver or modification of any term of
this Note or of any of the obligations secured thereby must be made in writing
and signed by a duly authorized officer of the Lender and shall be limited to
the express terms of such waiver.




         The Borrower hereby expressly waives presentment and demand for payment
at such time as any payments are due under this Note.




         6.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by this Note, the terms of this Note shall prevail.











Page 1 of 2







         7.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.













Borrower:

UOMO MEDIA INC.







Authorized signature:

/s/ Camara Alford

                                                       

Camara Alford

Chief Executive Officer & Chairman


























Page 2 of 2





